Exhibit 10.15
TEMPLE-INLAND
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(as amended and restated effective as of February 6, 2009)
ARTICLE 1
Intent
     This Temple-Inland Supplemental Executive Retirement Plan is maintained by
TIN Inc. for the purpose of providing supplemental retirement benefits to
eligible employees.
ARTICLE 2
Definitions
     2.1 “Actuarially Equivalent” means an amount of equal actuarial value
computed using the interest rate and mortality assumptions set forth in
Appendix I hereto.
     2.2 Administrator” means the person(s) or committee appointed to administer
the Retirement Plan.
     2.3 “Affiliate” means any trade or business, whether or not incorporated,
that together with the Company is treated as a single employer under Section
414(b) or 414(c) of the Code.
     2.4 “Base Pension Benefit” means the sum of the following: (a) the total
monthly retirement income benefit, if any, payable to a Participant (or any
alternate payee with respect to the Participant) under the Defined Benefit
Arrangements, calculated assuming that the Participant commences receiving such
retirement income benefit as of the Participant’s Retirement Date in the form of
a monthly single life annuity payable over the Participant’s lifetime; and
(b) the monthly amount, if any, of the monthly single life annuity set forth on
Schedule II hereto with respect to the Participant.
     2.5 “Beneficiary” means (a) in the case of a Participant upon whose death a
survivor benefit is payable under the Retirement Plan, the person to whom such
survivor benefit is payable, or (b) in the case of a Participant upon whose
death a survivor benefit is not payable under the Retirement Plan, such person
as may be designated as the Participant’s Beneficiary in accordance with such
rules and procedures as may be prescribed by the Committee.
     2.6 “Board” means the Board of Directors of the Company.
     2.7 “Code” means the Internal Revenue Code of 1986, as amended.
     2.8 “Company” means TIN Inc. and any successor thereto.

 



--------------------------------------------------------------------------------



 



     2.9 “Deferred Compensation” means (a) bonus compensation deferred under the
Temple-Inland Inc. Nonqualified Deferred Compensation Plan (or any successor
thereto), and (b) cash compensation deferred under any plan, program or policy
of the Company or any of its Affiliates requiring the deferral of compensation
that would not be deductible by the Company or any of its Affiliates by reason
of Section 162(m) of the Code.
     2.10 “Defined Benefit Arrangements” means the Retirement Plan, the benefits
provided under Articles 5 hereof and 6 hereof, and such other plans,
arrangements and benefits, if any, as may be designated as “Defined Benefit
Arrangements” in an appendix hereto.
     2.11 “Early Retirement Benefit” means with respect to a Participant, a
monthly annuity for the life of the Participant which, when combined with the
Participant’s Base Pension Benefit, will equal 50 percent of the Participant’s
Final Average Monthly Compensation, reduced by five percent (of the 50 percent
amount) for each year (including fractions thereof based on whole calendar
months) that the Participant’s Termination of Employment precedes the date that
the Participant would attain age 60 (assuming the Participant survives until
such date). By way of example, if a Participant’s Termination of Employment
occurs upon the Participant’s attainment of age 58, the 50 percent amount would
be reduced to 45 percent.
     2.12 “Early Retirement Date” means the first day of the month coinciding
with or immediately following the date that a Participant incurs a Termination
of Employment on or after the Participant’s Early Vesting Date but prior to the
Participant’s Normal Vesting Date.
     2.13 “Early Vesting Date” means (a) the first date that a Participant has
attained at least age 55 and completed at least fifteen years of Vesting
Service, or (b) the date that a Participant incurs a Transformation Termination.
     2.14 “Final Average Monthly Compensation” means “Final Average Monthly
Compensation” as defined in the Retirement Plan, without taking into account the
limit set forth in Section 401(a)(17) of the Code.
     2.15 “Normal Retirement Benefit” means a monthly annuity for the life of
the Participant which, when combined with the Participant’s Base Pension
Benefit, will equal 50 percent of the Participant’s Final Average Monthly
Compensation.
     2.16 “Normal Retirement Date” means the first day of the month coinciding
with or immediately following the date that a Participant incurs a Termination
of Employment on or after the Participant’s Normal Vesting Date.
     2.17 “Normal Vesting Date” means the first date that a Participant has
attained at least age 60 and completed at least fifteen years of Vesting
Service.

2



--------------------------------------------------------------------------------



 



     2.18 “Other Company Plan” means any tax-qualified defined benefit pension
plan, other than the Retirement Plan, that (a) is sponsored or maintained (or
formerly sponsored or maintained) by the Company or any of its Affiliates (or
former Affiliates) and (b) has been merged into the Retirement Plan or as to
which benefits accrued thereunder, or service credited thereunder for benefit
accrual purposes, is taken into account in determining accrued benefits under a
Retirement Plan (other than for purposes of applying Section 415 of the Code).
     2.19 “Participant” means each person who is identified as a Participant for
purposes of Articles 4, 5, 6 and/or 7 hereof.
     2.20 “Plan” means the Temple-Inland Supplemental Executive Retirement Plan,
as set forth herein and amended from time to time. Effective August 2, 2002,
sponsorship of this Plan was transferred from Temple-Inland Inc. to the Company.
     2.21 “Retirement Date” means a Participant’s Early Retirement Date or
Normal Retirement Date, as applicable.
     2.22 “Retirement Benefit” means the total of a Participant’s Executive SERP
Retirement Benefit (if any), Section 415 Retirement Benefit (if any),
Section 401(a)(17) Retirement Benefit (if any), and Individual Retirement
Benefit (if any).
     2.23 “Retirement Plan” means the Temple-Inland Retirement Plan (named the
Temple-Inland Salaried Retirement Plan prior to December 31, 2002), as amended
from time-to-time, and any successor thereto.
     2.24 “Section 401(a)(17) Amount” means the amount payable under Article 6
hereof, excluding the portion thereof attributable to the taking into account,
pursuant to clause (a)(ii) of the first sentence of Section 6.2 hereof, of
Deferred Compensation in determining the amount payable under the Article 6
hereof.
     2.25 “Spin-Off Date” means the effective date of the spin off by
Temple-Inland Inc. of the stock of Guaranty Financial Group Inc.
     2.26 “Supplemental Plan” means the Temple-Inland Supplemental Benefits
Plan.
     2.27 “Termination of Employment” means a Participant’s “separation from
service” (within the meaning of Section 409A of the Code) with the Company and
its Affiliates.
     2.28 “Transformation Termination” means a Termination of Employment that
occurs as a result of the Transformation Plan announced by the Temple-Inland
Inc. on February 26, 2007, as determined by the Administrator.
     2.29 “Vesting Service” means (a) in the case of a Participant who is an
active participant in the Retirement Plan immediately prior to the Participant’s
Termination of Employment, the Participant’s “Vesting Service” under such plan,
and (b) in the case of

3



--------------------------------------------------------------------------------



 



any Participant who is not an active participant in the Retirement Plan
immediately prior to the Participant’s Termination of Employment, “Vesting
Service” as defined in an appendix hereto.
ARTICLE 3
Amount of Retirement Benefit Under Plan
     A Participant’s Retirement Benefit under this Plan shall be the aggregate
of the Participant’s Executive SERP Retirement Benefit (if any) under Article 4,
Section 415 Retirement Benefit (if any) under Article 5, Section 401(a)(17)
Retirement Benefit (if any) under Article 6, and Individual Retirement Benefit
(if any) under Article 7.
ARTICLE 4
Executive SERP Retirement Benefit
     4.1 Eligibility. Each person listed on Schedule I hereto shall be a
“Participant” for purposes of this Article 4 and shall be eligible to receive an
“Executive SERP Retirement Benefit” in accordance with, and subject to the terms
of, this Article 4.
     4.2 Normal Retirement. If a Participant’s Termination of Employment occurs
on or after the Participant’s Normal Vesting Date, the Participant shall be
entitled to receive an Executive SERP Retirement Benefit, in the form of a lump
sum payment, that is Actuarially Equivalent to the Participant’s Normal
Retirement Benefit, payable as provided in Article 8 hereof. No Normal
Retirement Benefit shall be payable hereunder if the Participant’s Base Pension
Benefit as of the Participant’s Normal Retirement Date equals or exceeds
50 percent of the Participant’s Final Average Monthly Compensation.
     4.3 Early Retirement. If a Participant’s Termination of Employment occurs
on or after the Participant’s Early Vesting Date but before the Participant’s
Normal Vesting Date, the Participant shall be entitled to receive an Executive
SERP Retirement Benefit, in the form of a lump sum payment, that is Actuarially
Equivalent to the Participant’s Early Retirement Benefit, payable as provided in
Article 8 hereof. No Early Retirement Benefit shall be payable hereunder if the
Participant’s Base Pension Benefit as of the Participant’s Early Retirement Date
equals or exceeds 50 percent of the Participant’s Final Average Monthly
Compensation, reduced by five percent for each year (including fractions thereof
based on whole calendar months) that the Participant’s Termination of Employment
precedes the date that the Participant would attain age 60 (assuming the
Participant survives until such date).
     4.4 Survivor Benefit. In the event of a Participant’s death after the
Participant’s Early Vesting Date or Normal Vesting Date but before the
Participant’s Termination of Employment, the Participant’s Beneficiary shall be
entitled to receive a survivor benefit (“Survivor Benefit”) pursuant to this
Article 4 equal to 50% of the lump sum amount that would be payable to the
Participant hereunder assuming that the Participant’s Retirement Date occurred
as of the day before the Participant’s death. In

4



--------------------------------------------------------------------------------



 



the event of a Participant’s death after Termination of Employment but before
actual payment to the Participant of the Participant’s Executive SERP Retirement
Benefit, the full amount of the lump sum payment that would have been paid to
the Participant shall be paid to the Participant’s Beneficiary. Any Survivor
Benefit payable pursuant to this Article 4 shall be paid in accordance with
Article 8 hereof.
     4.5 Vesting. Unless a Participant’s Early Retirement Date or Normal
Retirement Date occurs on or prior to the Participant’s Termination of
Employment or death, no Executive SERP Retirement Benefit (or any other benefit)
shall be payable pursuant to this Article 4 to the Participant or the
Participant’s Beneficiary.
ARTICLE 5
Section 415 Retirement Benefit
     5.1 Eligibility. Each person who is a participant in the Retirement Plan
shall be a “Participant” for purposes of this Article 5 and shall be eligible to
receive a “Section 415 Retirement Benefit” in accordance with, and subject to
the terms, of this Article 5.
     5.2 A Participant shall be entitled to receive upon Termination of
Employment, a Section 415 Retirement Benefit, in the form of a lump sum payment,
that is Actuarially Equivalent to the excess, if any, of (a) the amount the
Participant would have been entitled to receive under the Retirement Plan from
time to time, but determined without regard to the limitations imposed on
benefits provided under the Retirement Plan by reason of Section 415 of the
Code, over (b) the amount such Participant was entitled to receive under the
Retirement Plan taking into account the limitations imposed on benefits provided
under the Retirement Plan by reason of Section 415 of the Code, provided that
the minimum Section 415 Retirement Benefit determined pursuant to this Article 5
shall be equal to the amount that would be payable under the Retirement Plan but
for the application of Section 401(a)(17) of the Code and Section 415 of the
Code, reduced by the Section 401(a)(17) Amount.
     5.3 Survivor Benefit. In the event of a Participant’s death prior to the
payment of any Section 415 Retirement Benefit to the Participant pursuant to
this Article 5, this Article 5 shall apply to the Participant’s Beneficiary and
terms of this Article 5 shall be applied by reference to the amount, if any,
payable to the Beneficiary under the Retirement Plan.
     5.4 Certain Reductions. Any payments to which a Participant or Beneficiary
would otherwise be entitled under the preceding provisions of this Article 5
shall be reduced by an amount that is Actuarially Equivalent to the excess of
(a) any benefits to which the Participant or Beneficiary is entitled (or has
previously received) pursuant to this Article 5 or the terms of any plan,
program, or arrangement that is (or was) intended to “make up” for reductions in
accrued benefits under any Other Company Plan occurring by reason of Section 415
of the Code, Section 401(a)(17) of the Code, or the deferral of compensation,
over (b) the amount of any reduction in the Participant’s benefits under
Section 6.4 hereof.

5



--------------------------------------------------------------------------------



 



ARTICLE 6
Section 401(a)(17) Retirement Benefit
     6.1 Eligibility. Each person who is a participant in the Retirement Plan
shall be a “Participant” for purposes of this Article 5 and shall be eligible to
receive a “Section 401(a)(17) Retirement Benefit” in accordance with, and
subject to the terms of, this Article 6.
     6.2 A Participant shall be entitled to receive upon Termination of
Employment, a Section 401(a) (17) Retirement Benefit, in the form of a lump sum
payment, that is Actuarially Equivalent to the excess, if any, of (a) the amount
the Participant would have been entitled to receive under the Retirement Plan
from time to time, but determined (i) without regard to the compensation
limitation imposed under the Retirement Plan by reason of Section 401(a)(17) of
the Code, and (ii) by taking into account Deferred Compensation at the time such
compensation would otherwise have been paid absent deferral, over (b) the amount
the Participant was entitled to receive under the Retirement Plan taking into
account the compensation limitation imposed under the Retirement Plan by reason
of Section 401(a)(17) of the Code. Notwithstanding the foregoing provisions of
this Article 6, the amount otherwise payable to a Participant pursuant to this
Article 6 shall be reduced to the extent that the sum of (a) the amount payable
pursuant to the terms of this Article 6, (b) any amount payable to the
Participant pursuant to Article 5 hereof, and (c) amounts payable to the
Participant under the Retirement Plan, exceed the amount that would be payable
under the Retirement Plan but for the application of Sections 401(a)(17) and 415
of the Code and the exclusion of Deferred Compensation from the definition of
“Compensation” under the Retirement Plan.
     6.3 Survivor Benefit. In the event of a Participant’s death prior to the
payment of any Section 401(a)(17) Retirement Benefit to the Participant pursuant
to this Article 6, this Article 6 shall apply to the Participant’s Beneficiary
and terms of this Article 6 shall be applied by reference to the amount, if any,
payable to the Beneficiary under the Retirement Plan. Any survivor benefit
payable pursuant to this Article 6 shall be paid in accordance with Article 8.
     6.4 Certain Reductions. Any payments to which a Participant or Beneficiary
would otherwise be entitled pursuant to the preceding provisions of this
Article 6 shall be reduced by an amount that is Actuarially Equivalent to the
amount of any benefits to which the Participant is entitled (or has previously
received) pursuant to Article 6 hereof or the terms of any plan, program, or
arrangement that is (or was) intended to “make up” for reductions in accrued
benefits under any Other Company Plan occurring by reason of Section 401(a)(17)
of the Code or the deferral of compensation.

6



--------------------------------------------------------------------------------



 



ARTICLE 7
Individual Retirement Benefit
     A person shall be a “Participant” for purposes of this Article 7 only to
the extent specifically provided in an appendix to this Plan and shall be
entitled to an Individual Retirement Benefit only to the extent specifically
provided in the appendix. The amount and other terms and conditions of the
Individual Retirement Benefit shall be governed by the terms of the applicable
appendix and the terms of this Plan.
ARTICLE 8
Payment of Benefits
     8.1 Termination of Employment On or After January 1, 2008. In the case of a
Participant who incurs a Termination of Employment on or after January 1, 2008,
the Participant’s Retirement Benefit shall be calculated as of the date of
Termination of Employment and shall be paid in the form of a lump-sum payment
payable as soon as practicable after Termination of Employment (and in all
events within 90 days after Termination of Employment).
     8.2 Termination of Employment Before January 1, 2008. In the case of a
Participant who incurs a Termination of Employment before January 1, 2008, the
Participant’s Retirement Benefit shall be paid to the Participant in accordance
with the terms of the Plan as in effect prior to the date of this amendment and
restatement, any “Participant Consent to Payment” or “Consent to Distribution”
(each, a “Consent”), and the requirements of Section 409A of the Code (to the
extent applicable).
     8.3 Certain Consents to Payment. Notwithstanding anything in this Article 8
to the contrary and whether or not the Participant has incurred a Termination of
Employment, in the case of any Participant who has executed a Consent, the
Participant’s Retirement Benefit shall be paid in accordance with such Consent
and the Actuarially Equivalent amount to be paid shall be determined in
accordance with the terms of such Consent.
     8.4 Section 409A Mandatory Delay in Benefit Payments for Specified
Employees. Notwithstanding the preceding provisions of this Article 8, to the
extent required by Section 409A of the Code, the Administrator shall delay
payment of the Retirement Benefit of a Participant who is a “specified employee”
(within the meaning of Section 409A of the Code) until the earlier of (a) the
date that is six months after the date of the Participant’s Termination of
Employment, or (b) the date of the specified employee’s death. The aggregate
amount of payment(s) otherwise payable during the delay period (plus interest
thereon at a rate equal to the simple average of the rate for the last four
reporter quarters preceding the Participant’s Termination of Employment under
the Vanguard U.S. Treasury Fund under the Temple-Inland Salaried Savings Plan or
any

7



--------------------------------------------------------------------------------



 



successor thereto) shall be payable to the specified employee upon the
expiration of the delay period.
     8.5 Survivor Benefits. Any survivor benefits payable to a Beneficiary
pursuant to Articles 4, 5, 6, and/or 7 shall be calculated as of the date of the
Participant’s death and shall be paid in the form of a lump-sum payment payable
as soon as practicable after the date of the Participant’s death (and in all
events within 90 days after such date of death).
ARTICLE 9
Claims
     9.1 Claims Procedure. Claims for benefits under the Plan shall be filed
with the Administrator. If any Participant or other payee (a “claimant”) claims
to be entitled to a benefit under the Plan and the Administrator determines that
such claim should be denied in whole or in part, the Administrator shall notify
such claimant of its decision in writing (which may be provided electronically).
Such notification will be written in a manner calculated to be understood by the
claimant and will contain (a) specific reasons for the denial, (b) specific
reference to pertinent Plan provisions, (c) a description of any additional
material or information necessary for the claimant to perfect such claim and an
explanation of why such material or information is necessary, and (d) a
description of the Plan’s review procedures and the time limits applicable to
such procedures, including a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA following the rendering of an adverse
decision on review. Such notification will be given within a reasonable period
of time, but not later than 90 days after the claim is received by the
Administrator, unless the Administrator determines that special circumstances
require an extension of time for processing the claim. If the Administrator
determines that such an extension of time is required, written notice of the
extension shall be provided to the claimant prior to the end of the initial
90-day period. The extension notice shall indicate the special circumstances
requiring the extension of time and the date by which the Administrator expects
to render its decision. In no event shall the extension exceed an additional
90 days from the end of the initial 90-day period. Any electronic notification
provided by the Administrator under this Article 9 shall comply with the
standards imposed by 29 C.F.R. 2520.104b-1(c)(1)(i)-(iv).
     9.2 Review Procedure.
          (a) Within 60 days after the date on which a claimant receives a
written notice of a denied claim, the claimant may file a written request with
the Administrator for a review of the denied claim. If the claimant requests a
review of the denied claim, the claimant shall be entitled to submit to the
Administrator written comments, documents, records and other information
relating to the claim for benefits and to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits.

8



--------------------------------------------------------------------------------



 



The Administrator shall perform its review taking into account all comments,
documents, records and other information submitted by the claimant relating to
the claim without regard to whether such information was submitted or considered
in the initial benefit determination. The Administrator will notify the claimant
of its decision in writing (which may be provided electronically). If the claim
is denied, the notification will be written in a manner calculated to be
understood by the claimant and will contain (i) the specific reasons for the
denial, (ii) references to pertinent provisions of the Plan, (iii) a statement
that the claimant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits, and (iv) a statement
of the claimant’s right to bring an action under Section 502(a) of ERISA.
          (b) The review provided for by Section 9.2(a) will be made within a
reasonable period of time, but not later than 60 days after the Administrator
receives the request for review, unless the Administrator determines that
special circumstances require an extension of time for processing the claim. If
the Administrator determines that an extension of time is required, written
notice of the extension shall be furnished to the claimant prior to the end of
the initial 60-day period. The extension notice shall indicate the special
circumstances requiring the extension of time and the date by which the
Administrator expects to render its decision. In no event shall the extension
exceed an additional 60 days from the end of the initial 60-day period. If the
extension of time is needed due to the claimant’s failure to submit information
necessary to make a decision, the period during which the Administrator must
make a decision shall be tolled from the date the extension notice is sent to
the claimant until the date the claimant responds to the request for additional
information.
ARTICLE 10
Administration
     This Plan shall be administered by the Administrator. The Administrator
shall have all powers necessary to carry out the provisions of this Plan,
including, without reservation, the power to delegate administrative matters to
other persons and to interpret this Plan in its discretion.
ARTICLE 11
Miscellaneous
     11.1 Amendment or Termination. The Board may amend or terminate the Plan at
any time; provided, however, that (a) either the Board or the Chief Executive
Officer of the Company may amend or modify Schedule I hereto at any time, and
(b) no amendment or termination of the Plan (each, a “Plan Change”) may
adversely affect in any material respect any vested portion of the Participant’s
Retirement Benefits as of the date of the Plan Change without the consent of the
Participant (or the Participant’s Beneficiary if the Participant is deceased as
of the date of the Plan Change).

9



--------------------------------------------------------------------------------



 



     11.2 No Duplication of Benefits. Notwithstanding any provisions of this
Plan to the contrary, the Section 415 Retirement Benefit and the
Section 401(a)(17) Retirement Benefit payable under Articles 5 and 6,
respectively, shall be determined and coordinated by the Administrator so as to
prevent any duplication of benefits under this Plan and any Other Company Plan.
     11.3 No Alienation of Benefits. Participants and Beneficiaries shall have
no right to alienate, anticipate, commute, sell, assign, transfer, pledge,
encumber or otherwise convey the right to receive any payment under this Plan,
and any payment under this Plan or rights thereto shall not be subject to the
debts, liabilities, contracts, engagements or torts of Participants or
Beneficiaries nor to attachment, garnishment or execution, nor shall they be
transferable by operation of law in the event of bankruptcy or insolvency. Any
attempt, whether voluntary or involuntary, to effect any such action shall be
null, void, and of no effect.
     11.4 No Rights to Continued Employment. Nothing contained herein shall be
construed as conferring upon a Participant the right to continue in the employ
of the Company or any Affiliate.
     11.5 Incapacity. If the Administrator determines that any Participant or
Beneficiary is unable to care for his or her affairs because of illness or
accident, any Retirement Benefit or Survivor Benefit payment due hereunder
(unless a prior claim therefor shall have been made by a duly appointed
guardian, committee, or other legal representative) may be paid to such
Participant’s or Beneficiary’s spouse, child, brother or sister, or to any
person deemed by the Administrator to have incurred expenses for such person
otherwise entitled to payment. Any such payment shall be a complete discharge of
the liabilities of the Company hereunder.
     11.6 Withholding. The Company shall have the right to deduct from any
payment to be made pursuant to this Plan or any other payment to be made to a
Participant or Beneficiary by the Company or any of its affiliates any Federal,
state or local taxes required by law to be withheld with respect to the
participation of the Participant in this Plan and payments made hereunder.
     11.7 No Funding of Benefits. To the extent a Participant or any other
person acquires a right to receive payments from the Company under this Plan,
such right shall be no greater than the right of any unsecured general creditor
of the Company, and such person shall have only the unsecured promise of the
Company that such payments shall be made.
     11.8 Top-Hat Plan; Excess Plan. The Plan, except with respect to the
Section 415 Retirement Benefits provided pursuant to Article 5 hereof, is
intended to qualify as a “top-hat” plan for purposes of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), and shall cover a select
group of management or highly compensated employees. The Section 415 Retirement
Benefits provided pursuant to Article 5 hereof and related provisions of the
Plan shall constitute a separate plan that is an excess benefit plan within the
meaning of Section 3(36) of ERISA.

10



--------------------------------------------------------------------------------



 



     11.9 Headings. The headings of Sections hereof are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of the Plan.
     11.10 Applicable Law. This Plan shall be construed and enforced in
accordance with the laws of the State of Texas, except to the extent preempted
by federal law.
     11.11 Section 409A of the Code. The Plan is intended to comply with the
requirements of Section 409A of the Code, and the Administrator shall administer
and interpret the Plan in accordance with such requirements. If any provision of
the Plan conflicts with the requirements of Section 409A of the Code, the
requirements of Section 409A of the Code shall supersede any such Plan
provision.

11



--------------------------------------------------------------------------------



 



SCHEDULE I
PARTICIPANTS
Randall D. Levy
J. Patrick Maley III
Doyle R. Simons

 



--------------------------------------------------------------------------------



 



APPENDIX I
ACTUARIAL EQUIVALENCE
     1. For purposes of the definition of Actuarially Equivalent for Retirement
Benefits with an “annuity starting date” (within the meaning of Section 417 of
the Code) on or after January 1, 2008 and prior to May 2, 2008, the following
shall be used: (a) an interest rate equal to the “applicable interest rate”
under Section 417(e)(3) of the Code for the second full calendar month
immediately preceding the first day of the calendar year during which the
annuity starting date occurs, and (b) the “applicable mortality table” under
Section 417(a)(3) of the Code.
     2. For purposes of the definition of Actuarially Equivalent for Retirement
Benefits with an “annuity starting date” (within the meaning of Section 417 of
the Code) on or after May 2, 2008, the following shall be used: (a) an interest
rate equal to the annual rate of interest on 30-year Treasury securities for the
second full calendar month immediately preceding the first day of the calendar
year during which the annuity starting date occurs, and (b) the “applicable
mortality table” under Section 417(a)(3) of the Code. The calculation of
Actuarially Equivalent Retirement Benefits under this Section 2 shall reflect
any early retirement subsidy under the Retirement Plan (by reference to which
benefits under this Plan are determined), as of the later of (i) age at
Termination of Employment and (ii) the earliest early retirement date permitted
under the Retirement Plan, actuarially reduced from such date to the date of
Termination of Employment.

13